Title: From John Adams to James Warren, 4 August 1778
From: Adams, John
To: Warren, James


     
      My dear Sir
      Passy August 4. 1778
     
     Your kind Favor of July 1st. was brought here Yesterday from Bordeaux where Capt. Ayres has arrived, but was not deliver’d me till this day. This is only the second received from you. I have infinite Satisfaction in learning from all parts of America the prosperous Train of our Affairs and the Unanimity and Spirit of the people. Every Vessel brings us fresh Accessions of Ardour to the French and of Depression to the English in the War that is now begun in earnest.
     
     The Resolutions of Congress upon the conciliatory Bills, the Address to the people, the Ratification of the Treaty, the Answer to the Commissioners, the Presidents Letter, the Message of Governor Livingston and the Letter of Mr. Drayton are read here with an Avidity that would surprise you. It is not one of the least Misfortunes, of G. Britain, that she has to contend with so much Eloquence, that there are such painters to exhibit her attrocious Actions to the World and transmit them to posterity, every publication of this kind seems to excite the Ardour of the French Nation and of their Fleets and Armies, as much as if they were Americans.
     While American Orators are thus employed in perpetuating the Remembrance of the Injustice and Cruelty of G. Britain towards us, The French Fleet has been giving such a Check to her naval pride as she has not experienced before for many Ages. The Vessel which is to carry this will carry Information of a general Engagement between D’Orvielliers and Keppell which terminated in a disgracefull Flight of the British Fleet. We hope soon to hear of D’Estaing’s Success which would demonstrate to the Universe that Britain is no longer Mistress of the Ocean. But the Events of War are always uncertain and a Misfortune may have happen’d to the French Fleet in America. But even if this should be the Case, which I dont believe, still Britain is not Mistress of the Sea, and every day will bring fresh proofs that she is not. The Springs of her Naval power are dried away.
     I have hitherto had the Happiness to find that my Pulse beat in exact Unison with those of my Countrymen. I have venturd with some Freedom to give my Opinion what Congress would do with the Conciliatory Bills, with the Commissioners with the Treaty &c. &c. and every packet brings us proceedings of Congress, according in Substance, but executed in a Manner infinitely exceeding my Abilities.
     Nothing has given me more Joy than the Universal Disdain that is express’d both in public and private Letters at the Idea of departing from the Treaty and violating the public Faith. This Faith is our American Glory, and it is our Bulwark, it is the only Foundation on which our Union can rest securely, it is the only Support of our Credit both in Finance and Commerce, it is our sole Security for the Assistance of Foreign powers. If the British Court with their Arts could strike it or the Confidence in it we should be undone forever. She would triumph over us after all our Toil and Danger. She would subjugate us more intirely than she ever intended. The Idea of Infidelity cannot be treated with too much Resentment or too much Horror. The Man who can think of it with Patience is a Traitor in his Heart, and ought to be execrated as one who adds the deepest Hypocrisy to the blackest Treason.
     Is there a sensible Hypocrite in America who can start a Jealousy that Religion may be in danger? from whence can this danger arise? not from France, she claims no inch of Ground upon your Continent, she claims no legislative Authority over you, no negative upon your Laws, No Right of appointing you Bishops, nor of sending you Missionaries. Besides the Spirit for cruisading for Religion is not in France. The Rage of making Proselytes which has existed in former Centuries is no more. There is a Spirit more liberal here in this Respect than I expected to find. Where has been the danger to Religion of the protestant Cantons of Swisserland from an Alliance with France, which has subsisted with entire Harmony for 150 Years or thereabouts. But this Subject is fitter for Ridicule than serious Argument, as nothing can be clearer than that in this enlighten’d tollerant Age at this vast Distance, without a Claim or Colour of Authority, with an express Acknowledgement and Warranty of Sovereignty, this, I had almost said tollerant Nation can never endanger our Religion.
     The longer I live in Europe and the more I consider our Affairs the more important our Alliance with France appears to me. It is a Rock upon which we may safely build, narrow and illiberal prejudices peculiar to John Bull with which I might perhaps have been in some degree infected when I was John Bull, have now no Influence with me. I never was however much of John Bull. I was John Yankee and such I shall live and die.
     Is G. Britain to be annihilated? No such thing. A Revolution in her Government may possibly take place, but whether in Favor of Despotism or Republicanism is the Question. The Scarcity of Virtue and even the Semblance of it seems an invincible Obstacle to the latter. But the Annihilation of a Nation never takes place. It depends wholly on herself to determine whether she shall sink down into the Rank of the middling powers of Europe or whether she shall maintain the second place in the Scale, if she continues this War the first will be her Fate, if she stops short in her mad Career and makes peace she may still be in the second predicament. America will grow with astonishing Rapidity and England France and every other Nation in Europe will be the better for her prosperity. Peace which is her dear Delight will be her Wealth and her Glory, for I cannot see the Seed of a War with any part of the World in future but with Great Britain, and such States as may be weak enough, if any such there should be, to become her Allies.
     That such a peace may be speedily concluded and that you and I may return to our Farms to enjoy the Fruits of them, spending our old Age in recounting to our Children the Toils and Dangers we have encounter’d for their Benefit is the Wish of Your Friend & very humble Servant,
     
      John Adams
     
    